intervention is warranted.   Pan v. Eighth Judicial Dist. Court, 120 Nev.
                222, 228, 88 P.3d 840, 844 (2004).
                            Petitioner has not provided a written order from either the
                May 29 or June 6, 2013, hearings that petitioner appears to be
                challenging. 1 This petition is therefore improper, as an oral order is
                ineffective because the district court remains free to reconsider the issue.
                Div. of Child & Family Servs. v. Eighth Judicial Dist. Court, 120 Nev. 445,
                451, 92 P.3d 1239, 1243 (2004). Accordingly, we
                            ORDER the petition DENIED.




                                                                                           J.
                                                            Hardesty



                                                            Parraguirre




                cc: Chief Judge, The Eighth Judicial District Court
                     Hon. J. Charles Thompson, Senior Judge
                     Moran Law Firm, LLC
                     Abrams Law Firm, LLC
                     Eighth District Court Clerk




                      'Petitioner has also not provided the transcripts from either the May
                29 or June 6, 2013, hearings.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A